TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-17-00838-CV



                                    In re Michael Joseph Kearns


                   ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                              MEMORANDUM OPINION


                Relator Michael Joseph Kearns has filed a petition for writ of mandamus asking this

Court to compel the Williamson County Clerk and the Williamson County Court at Law No. 1 to

take action on Kearns’s application for writ of habeas corpus, which was filed in the court below on

August 31, 2017.

                This Court does not have mandamus jurisdiction over the Williamson County Clerk

unless necessary to enforce this Court’s jurisdiction, and our jurisdiction is not implicated here.1 To

the extent that Kearns’s petition is directed at the trial court itself, Kearns has failed to provide this

Court with a record demonstrating that the trial court was asked to rule on the application but refused

to do so or that the application has been pending before the trial court for an unreasonable amount

of time.2 Accordingly, the petition for writ of mandamus is denied.3


        1
       See Tex. Gov’t Code § 22.221(a), (b); In re Washington, 7 S.W.3d 181, 182 (Tex.
App.—Houston [1st Dist.] 1999, orig. proceeding).
        2
         See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.
proceeding) (discussing requirements for obtaining mandamus relief when properly filed motion is
pending before trial court); see also In re Halley, No. 03-15-00310-CV, 2015 Tex. App. LEXIS
                                             _________________________________________
                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: January 30, 2018




7188, at *4 & n. 12 (Tex. App.—Austin Jul. 14, 2015, orig. proceeding) (mem. op.) (collecting cases
holding that five to six months is not unreasonable amount of time for motion to remain pending).
       3
         See Tex. R. App. P. 52.8(a). Kearns has also filed a motion to expedite our decision. We
dismiss that motion as moot.

                                                2